Case 20-01052 Doc 15 Filed 11/19/20 Entered 11/19/20 11:00:42 Main Document Page 1 of 1



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA


   IN RE:                                                   §       Case No. 20-11085
   KENYETTA JARELLE LONG                                    §
          Debtor                                            §       Chapter 7
                                                            §       Judge Meredith S. Grabill
                                                            §
   LOUISIANA WORKFORCE COMMISSION                           §
         Plaintiff                                          §
                                                            §
   VS.                                                      §       Adv. No. 20-01052
                                                            §
   KENYETTA JARELLE LONG                                    §
        Defendant                                           §

                                                   ORDER

           HAVING CONSIDERED the Plaintiff’s Unopposed Motion for Status Conference filed by the

   Plaintiff [ECF Doc. 9];

           IT IS HEREBY ORDERED that the Motion is granted.

           IT IS FURTHER ORDERED that a Status Conference in the above captioned adversary

   proceeding will be held before the undersigned on Monday, December 14, 2020 at 10:00 a.m. The

   parties shall participate by phone and dial in at 1(888) 684-8852, Access Code: 9318283.

           IT IS FURTHER ORDERED that the hearing on this matter scheduled for December 16, 2020

   at 1:00 p.m. is cancelled.

           IT IS FURTHER ORDERED that movant shall serve a copy of this Order on the required

   parties who will not receive notice through the ECF System pursuant to the Federal Rules of Bankruptcy

   Procedure and the Local Bankruptcy Rules and file a certificate of service to that effect within three (3)

   days.

           New Orleans, Louisiana, November 19, 2020.



                                                   MEREDITH S. GRABILL
                                                   UNITED STATES BANKRUPTCY JUDGE
